Citation Nr: 1107064	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a skin disorder, including 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from August 1967 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In November 2008, the Veteran presented 
testimony at a hearing before the undersigned Veterans Law Judge 
at the RO (Travel Board hearing).    

This case was previously before the Board in December 2008.  At 
that time, in a December 2008 Board remand, the current skin 
disorder claim was remanded for further development.  This 
development was completed by the Agency of Original Jurisdiction 
(AOJ).  Thus, the skin disorder issue is once again before the 
Board.  

In the same December 2008 Board remand, the Board also remanded a 
claim for service connection for posttraumatic stress disorder 
(PTSD).  After completion of that development, the PTSD claim was 
granted in a June 2009 rating decision by the AOJ.  As such, the 
PTSD issue is no longer before the Board. 

The skin disorder issue is once again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to 
ensure compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  The 
U.S. Court of Appeals for Veterans Claims (Court) also recently 
clarified that only substantial compliance, and not strict 
compliance, with the terms of an opinion request are required.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  The duty to assist includes 
the conduct of a "thorough and comprehensive" medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  If 
an examination report does not contain sufficient detail, or the 
diagnosis is not supported by the findings on the examination 
report, it must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2010).  

Pursuant to the Board's December 2008 remand, a VA skin 
examination was conducted in April 2009.  An addendum was also 
secured in August 2009.  The VA skin examiner was supposed to 
provide an adequate rationale, in addition to reasons and bases 
for his opinions, as well as perform any diagnostic testing 
deemed necessary.  In this regard, the April 2009 VA examination 
report and August 2009 VA addendum are inadequate and flawed for 
a number of reasons.   

First, the April 2009 VA skin examiner reflected that the Veteran 
appeared to have several "suspicious" lesions near the nose and 
the right upper arm.  These lesions appeared to be "basal 
cells."  He was encouraged to have a biopsy to properly identify 
these lesions.  It is unclear why the VA skin examiner did not 
have the biopsies performed so that he could provide a clear 
diagnosis for these lesions, as this was the purpose of the VA 
examination in the first place.  The Board emphasizes that VA's 
failure to conduct further evaluations and studies as recommended 
by the VA's own examiner constitutes a breach of its statutory 
duty to assist the Veteran.  Hyder v. Derwinski, 1 Vet. App. 221, 
224-225 (1991).  In addition, if a VA examiner states that he or 
she cannot provide an accurate opinion without information not 
currently available, such as certain tests or other examinations, 
and the tests or information can be reasonably obtained by VA, 
any medical opinion obtained without these tests is likely 
inadequate.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) 
(Court remanded so that VA could determine if autopsy of Veteran 
was necessary before obtaining medical opinion on cause of death 
although Veteran had been dead for years); see also Jones v. 
Shinseki, 23 Vet. App. 382 (2010).

Second, the April 2009 VA skin examiner incorrectly stated that 
the Veteran had no records for treatment of any skin disorder in 
question.  This is false.  The claims folder contains private 
treatment records dated in 1989, 1998, 1999, and 2002, that 
reveal treatment and diagnoses of dermatitis, tinea, cellulitis, 
and dermatofibroma.  A recurrent, "spring rash" was noted in 
these records.  The Court has held that a VA medical examiner's 
conclusions were of "questionable probative value" when the 
examiner failed to consider certain relevant information.  
Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  Moreover, 
the Veteran has submitted credible lay statements from friends 
and family dated in 2003 indicating that after presumed herbicide 
exposure in Vietnam, he has experienced spots, blisters, sun 
sensitivity, and rashes on his body since discharge in 1970.  

Third, the Veteran has provided credible testimony and statements 
that he was often exposed to direct sunlight without any type of 
protection during his service as a communications specialist or 
courier in the Republic of Vietnam.  In this regard, sun exposure 
without protection is consistent with the places, types, and 
circumstances of service due to his military occupational 
specialty (MOS) as a courier.   38 U.S.C.A. § 1154(a); 38 CFR § 
3.303(a).  The VA examiner should address whether the Veteran's 
in-service sun exposure from his MOS as a courier is related to 
any of his post-service skin disorders.  The previous VA examiner 
did not provide any reasons and bases for his opinion that the 
Veteran's current skin problems were not directly attributable to 
his military service, to include his unprotected sun exposure at 
that time.  

Fourth, the VA skin examiner, in his April 2009 VA examination 
report and August 2009 VA addendum, identified skin current 
disorders to include possible basal cell lesions, pigmented 
dermatofibromas, papular lesions, senile keratoses, 
hyperkeratotic pigmented spots, and hyperkeratoses.  However, in 
conflict with these diagnoses is the August 2009 VA addendum, in 
which the VA examiner stated that the Veteran did not have any 
current skin disorder.  The VA examiner's various statements 
about whether the Veteran has a current skin diagnosis are rather 
confusing and unclear.  

Therefore, in the present case, a remand is required to secure a 
more adequate VA examination and opinion with a different VA 
physician.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a separate VA 
examination with a different VA physician 
than the April 2009 VA examiner to determine 
the nature and etiology of any current skin 
disorder.  The examination should include 
any diagnostic testing or evaluation deemed 
necessary.    The claims folder must be made 
available for review by the examiner and the 
examination report must state whether such 
review was accomplished.  In addition, to 
the extent possible, VA should attempt to 
schedule the examination during an active 
stage of his skin condition (according to 
the Veteran usually during the summer), 
especially since skin conditions by their 
very nature tend to have active versus 
inactive stages.  See Ardison v. Brown, 6 
Vet. App. 405, 408 (1994) (indicating that, 
to the extent possible, VA should schedule 
an examination for a condition that has 
cyclical manifestations during an active 
stage of the disease to best determine its 
severity).  Based on a physical examination 
and comprehensive review of the claims file, 
the examiner is asked to provide an opinion 
responding to the following questions:  

(A)	Does the Veteran currently have a 
skin disorder that is on the list of 
presumptive service-connected diseases 
for herbicide exposure (i.e., does he 
currently have chloracne, other acne 
form disease consistent with 
chloracne, porphyria cutanea tarda, or 
dermatofibrosarcoma protuberans)?

(B)	If he does not have a presumptive 
disease, does he have another current 
skin disorder that is at least as 
likely as not (50 percent or more 
probable) related to his presumed 
herbicide / Agent Orange exposure 
during military service?  Please be 
advised that the April 2009 VA 
examination report and August 2009 VA 
addendum identified current skin 
disorders to include possible basal 
cell lesions, pigmented 
dermatofibromas, papular lesions, 
senile keratoses, hyperkeratotic 
pigmented spots, and hyperkeratoses.      

(C)	Is it at least as likely as not 
(50 percent or more probable) that any 
current skin disorder is otherwise 
directly attributable to his military 
service from August 1967 to April 
1970, to include his credible 
allegations of unprotected sun 
exposure in Vietnam?  Please be 
advised that sun exposure without 
protection is consistent with the 
places, types, and circumstances of 
the Veteran's service due to his MOS 
as a courier / communications 
specialist in Vietnam from May 1968 to 
April 1970.     

In making this determination, as to his 
skin symptoms over the years, please also 
be advised that the claims folder contains 
private treatment records dated in 1989, 
1998, 1999, and 2002, that reveal treatment 
and diagnoses of dermatitis, tinea, 
cellulitis, and dermatofibroma.  A 
recurrent, "spring rash" was noted in 
these records.  Moreover, the Veteran has 
submitted credible lay statements from 
friends and family dated in 2003 indicating 
that after presumed herbicide exposure in 
Vietnam, he has experienced spots, 
blisters, sun sensitivity, and rashes on 
his body since discharge in 1970.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor 
of that conclusion as it is to find against 
it.  The examiner should discuss the 
rationale of the opinion, whether favorable 
or unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

2.	Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the requested VA medical 
opinion to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.	Then readjudicate the skin disorder claim 
in light of the additional development.  
If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for VA examination without good cause may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


